DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      SALLY MARGARET SMITH,
                             Appellant,

                                    v.

      JUPITER DUNES CONDOMINIUM “C” ASSOCIATION, INC.,
                 a Florida non-for profit corporation,
       RYAN S. COPPLE, P.A., d/b/a COPPLE SACHS COPPLE,
             ASHLEY N. LANDRUM, an individual, and
            VERNIS & BOWLING OF PALM BEACH, P.A.,
                        a Florida corporation,
                              Appellees.

                              No. 4D20-2800

                          [November 4, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502020CA006845MBAI.

   Geoffrey D. Ittleman of The Law Offices of Geoffrey D. Ittleman, P.A.,
Fort Lauderdale, for appellant.

   Ashley N. Landrum and G. Jeffrey Vernis of Vernis & Bowling of Palm
Beach, P.A., North Palm Beach, for appellees Ashley N. Landrum and
Vernis & Bowling of Palm Beach, P.A.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.